In an action for a declaratory judgment and injunctive relief, defendants appeal from three orders of the Supreme Court, Kings County, dated June 10, 1969, August 5, 1969 and October 23, 1969, respectively. Appeal from order of June 10, 1969 dismissed as academic, without costs; that order was resettled by the order of August 5, 1969 and thus superseded. Order of August 5, 1969 modified, on the law, by deleting the provisions thereof which constitute the third decretal paragraph of the order of June 10, 1969 as resettled, which provisions extended for the plaintiffs-intervenors’ benefit the pendente lite injunction contained in an order of the Supreme Court, Kings County, dated February 18, 1969, in this action. Order of October 23, 1969 modified, on the law, by deleting the third decretal paragraph thereof, which similarly extended the aforesaid pendente lite injunction. As so modified, orders of August 5, 1969 and October 23, 1969 affirmed. One bill of costs is awarded to defendants-appellants jointly against respondents filing separate briefs, to cover all the appeals. As the pendente lite injunction in the February 18, 1969 order has been terminated by our determination (herewith) in the companion appeal from that order, the provisions, in the orders herein modified, extending the injunction for the benefit of the plaintiffs-intervenors (respondents on these appeals) must likewise be terminated. Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.